Citation Nr: 1743925	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative meniscal tear and osteoarthritis of the right knee (right knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to February 1976 and from September 2002 to September 2003.  He had additional inactive duty training (INACDUTRA) and active duty training (ACDUTRA), as well, over the course of nearly 31 years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript is of record. 

In April 2015, the Board remanded this issue for the provision of a new VA examination.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for an initial rating for a right knee disability is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.



Since the Board's last remand, the U.S. Court of Appeals for Veterans Claims (Court) issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158   (2016).  Furthermore, if the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why that that is so.  Id. at 170. 

The Veteran last underwent a VA examination in January 2017.  At that time, the Veteran's range of motion of both his service-connected right knee was measured.  However, the report does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight bearing).  Further, while the examiner reported that there was no evidence of pain with passive range of motion and non-weight bearing, there is no record as to the results of these tests.  In addition, there is no indication that the Veteran's range of motion was measured as to weight-bearing.  The examiner did not state that such testing was not possible.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, when the Secretary undertakes to provide a veteran with a VA medical examination or opinion, he must ensure that the examination or opinion is adequate, Barr v. Nicholson, 21 Vet.App. 303, 311 (2007), and his "obligation to schedule that examination during a flare is contingent upon the frequency and duration of flares in a specific case."  Sharp v. Shulkin, 29 Vet.App. 26, 33 (2017). A VA joints examination that fails to take into account the factors listed in §§ 4.40 and 4.45, including those experienced during flare-ups, is inadequate for evaluation purposes.  DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995).  For an examination to comply with § 4.40, the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves."  Sharp, 29 Vet.App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans,"  id. at *10, and the examiner's determination in that regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups,"  DeLuca, 8 Vet.App. at 206; See Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011) (summarizing DeLuca and concluding that an examination was inadequate because it "did not discuss whether any functional loss was attributable to pain during flare-ups, despite noting the appellant's assertions [thereof]").  A medical opinion that "cannot be provided without resort to speculation" is adequate when it is "clear that [it] is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  Sharp, 29 Vet.App. at 36 (quoting Jones v. Shinseki, 23 Vet.App. 382, 390 (2010).

Thus, on remand, the AOJ should provide the Veteran an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records, dated since September 2016.

2. After the above has been completed, schedule the Veteran for a VA examination to assess the current level of severity of his service-connected right knee disability.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran himself.  The examiner must also offer a flare opinion based on estimates derived from information procured from relevant sources, including the lay statements of Veteran.  The examiner's determination in this regard should, if feasible, must be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




